UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7155


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM C. PETTIS, a/k/a Bobby,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.       Samuel G. Wilson,
District Judge. (5:02-cr-30041-SGW-4; 5:11-cv-80353-SGW)


Submitted:   December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William C. Pettis, Appellant Pro Se.       Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William C. Pettis seeks to appeal the district court’s

order denying relief on his “motion to discontinue sentence,”

which the court construed as a successive 28 U.S.C.A. § 2255

(West Supp. 2011) motion and dismissed it on that basis.                                        The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.                 28    U.S.C.     § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,      a    prisoner          satisfies      this     standard      by

demonstrating         that     reasonable            jurists      would      find      that     the

district       court’s      assessment       of       the    constitutional            claims    is

debatable      or     wrong.        Slack    v.       McDaniel,        529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that       the    motion     states      a   debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at   484-85.          We    have    independently            reviewed        the    record      and

conclude       that    Pettis       has     not       made       the   requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3